F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                 UNITED STATES COURT OF APPEALS                              JUL 3 2001

                                 TENTH CIRCUIT                          PATRICK FISHER
                                                                                 Clerk



 KATHY ADAMS,

          Plaintiff-Appellant,
                                                         No. 00-1327
 v.
                                                  (D.C. No. 98-WY-1786-WD)
                                                          (Colorado)
 COLORADO DEPARTMENT OF
 CORRECTIONS,

          Defendant-Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR, McKAY, and BRORBY, Circuit Judges.



      Kathy S. Adams, appearing pro se, appeals from the district court’s

dismissal of her case. She presents two issues for our resolution: (1) whether the

district court erred in its evidentiary rulings and (2) whether the district court’s

      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
dismissal of her retaliation claim was proper. For the reasons stated below, we

affirm.

      Ms. Adams filed suit in federal district court against the Colorado

Department of Corrections, her former employer, under Title VII of the Civil

Rights Act, 42 U.S.C. §2000e. Ms. Adams asserted two claims against the

Department: first, that she was subjected to a hostile work environment due to

sexual harassment and second, that she was subjected to a retaliatory firing by the

Department after she complained about the harassment. After a five-day trial, the

court dismissed Ms. Adams’ retaliation claim but sent the sexual harassment

claim to the jury. The jury found in favor of the Department. We note that Ms.

Adams was represented by counsel at the trial level.

      Ms. Adams’ first argument is that the district court erred in admitting

certain evidence and in excluding other evidence. Unfortunately, however, Ms.

Adams points us to no particular evidentiary ruling and fails to specify exactly

which rulings she is appealing. She speaks of the evidence only in general terms

and conclusory statements. It is well established that evidentiary rulings, which

are reviewed for abuse of discretion by this court, will only be reversed if this

court has “a firm and definite belief that the trial court made a clear error in

judgment.” Macsenti v. Becker, 237 F.3d 1223, 1236 (10th Cir. 2001), citing

Faulkner v. Super Valu Stores, Inc., 3 F.3d 1419, 1433 (10th Cir. 1993). Since


                                          -2-
Ms. Adams has failed to indicate which rulings she appeals, it is difficult to

evaluate her argument.

       Even had Ms. Adams identified the rulings she is appealing, she did not

provide us with a transcript of the proceedings below. Our rules provide that

“[t]he appellant must provide all portions of the transcript necessary to give the

court a complete and accurate record of the proceedings related to the issues on

appeal.” 10th Cir. R. 10.1(A)(1). Provision of a transcript of the relevant

portions of the trial is particularly important where the “appeal is based on a

challenge to the admission or exclusion of evidence.” 10th Cir. R. 10.3(D)(1).

This court is not obliged to consider any issue for which an adequate record is not

presented by a party. 10th Cir. R. 10.3 (B). We recognize that Ms. Adams is not

represented by counsel. Nevertheless, “[w]hile we of course liberally construe

pro se pleadings, an appellant’s pro se status does not excuse the obligation of

any litigant to comply with the fundamental requirements” of the Federal Rules of

Appellate Procedure and Tenth Circuit Local Rules. Ogden v. San Juan County,

32 F.3d 452, 455 (10th Cir. 1994), citing Nielsen v. Price, 17 F.3d 1276, 1277

(10th Cir. 1994). Without a transcript, we simply cannot evaluate Ms. Adams’

first claim.

       Although Ms. Adams petitioned the district court to allow her to proceed

without paying for a transcript, her petition was denied because, in the court’s


                                         -3-
view, her appeal “[did] not present a substantial question, i.e., a significant issue

that is unique, unusual or reasonably debatable” as is required by 28 U.S.C. §

753(f). Rec., Doc. 70 at 1. Section 753(f) states that “fees for transcripts

furnished . . . to persons permitted to appeal in forma pauperis shall also be paid

by the United States if the trial judge or a circuit judge certifies that the appeal is

not frivolous (but presents a substantial question).” Ms. Adams does not appeal

the district court’s ruling on this issue. 1

       Ms. Adams’ second argument is that the district court erred in dismissing

her retaliation claim, and that this dismissal flowed from her inability to present

certain evidence during the presentation of her case. This court has held that

judgment as a matter of law is appropriate only if during a jury trial “a party has

been fully heard on an issue and there is no legally sufficient evidentiary basis for

a reasonable jury to find for that party on that issue.” Fed. R. Civ. P. 50(a). We

apply a de novo standard of review to the grant of judgment as a matter of law.

Corneveaux v. Cuna Mut. Ins. Group, 76 F.3d 1498, 1502 (10th Cir. 1996), citing

Sheets v. Salt Lake County, 45 F.3d 1383, 1387 (10th Cir. 1995). Since we have

no trial transcript, however, we cannot adequately review this issue either. We

are under no obligation to “remedy any failure . . . to designate an adequate



       We note that even had Ms. Adams appealed the district court’s denial of
       1

her transcript request, we would have been inclined to affirm the denial since her
appeal, as presented, appears not to satisfy 28 U.S.C. § 753(f).

                                               -4-
record. When the party asserting an issue fails to provide a record sufficient for

considering that issue, the court may decline to consider it.” 10th Cir. R. 10.3(B).

Accordingly, the judgment of the district court is AFFIRMED.

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Circuit Judge




                                         -5-